DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 1, the phrase “used in a composite panel for sound absorption and sound insulation” will be considered functional limitation, MPEP 2111.02 states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Also, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
Further regarding claim 1 and regarding claim 9, the terms “first/second punched holes” and ‘by punching” are considered to be product-by-process type limitations, wherein athough product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Holes made via an undisclosed method or not via punching (i.e. molding) will be considered as anticipating the current claimed limitations, unless Applicant show the unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Further regarding claims 1 and 9 and regarding claims 8 and 13, the term “plate”& “holey plate” will be interpreted broadly and any substantially continuously surfaced sheet such as a film, foil, board, etc. will be considered as meeting the limitation, with the word “holey” requiring holes/openings/etc. of any type in the substantially continuously surfaced sheet.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 & 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 8 and 13, if the base part already requires a holely plate then further requiring the base part to be “plate-like” is unclear/failing to clearly further limit the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, 11, & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borroni (WO 2008/141380 A1) (hereinafter “Borroni”).
Regarding claims 1, 7-9, and 13, Borroni teaches a sheet material/plate used as a layer in a multilayered acoustic shield (composite panel), wherein the sheet material comprises a plurality of indented apertures, each indentation resembling a funnel, frustum, or truncated cone (first , wherein a funnel inherently comprises sidewalls that extend at a first angle from the base part in a thickness direction, to an aperture comprising a free end having sidewalls substantially parallel to each other (second bent parts having an angle in relation to the non-indented sheet smaller {~90°} than the first angle) guiding the sound waves incident on the sidewalls into the apertures (pg. 6, lines 17-33). The free ends of the apertures are abutted/attached to a sound absorbing layer comprising a polyester nonwoven batt (pg. 9, line 36 – pg. 10, line 15).
Regarding claims 2 and 11, an example thickness of the support sheet is 0.5 mm (500 µm) (pg. 9, line 36 – pg. 10, line 15), wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.
Regarding claim 4, an example opening diameter is 5 mm leading to a diameter of 3 mm (pg. 9, line 36 – pg. 10, line 15), giving a calculated ratio of 1.67.

Claims 3 & 5 rejected under 35 U.S.C. 103 as being unpatentable over Borroni, as applied to claim 1 above, in view of Sakagami et al. (JP 2005-031240 A) (hereinafter “Sakagami”).
Regarding claims 3 and 5, a maximum inner diameter of the small hole portion or any relationship between the maximum inner diameter of the free end and the height/depth of the indentation are not taught.
Sakagami teaches sound absorbing holes in metal perforated plates comprising a large hole part and a small hole part in the thickness direction [0008-0009], wherein holes comprise a tapered upper large hole part and may or may not contain a tapered small hole part [0033-0034] wherein the large part allows the sound absorbing characteristic to be broadened, especially in the low frequency region [0009-0010, 0050], wherein the maximum diameter of the large hole part is between 1.5 times or more and 15 times or less the maximum diameter of the small hole part (1.5xD2 ≤ D1 ≤ 15xD2), particularly 4 times or more and 6 times or less (4.0xD2 ≤ D1 ≤ 6.0xD2) [0017, 0036] and the depth/length (height) of the large hole portion is desirably 0.2 times or more and 50 times or less the maximum diameter of the small hole part, particularly preferably 10 times or less (0.2xD2 ≤ H ≤ 10xD2) [0039], wherein the maximum diameter of the large hole part is 3 mm or more and 15 mm or less and the small hole part comprises a diameter 1 mm or less [0037-0038].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a value for maximum diameter of the parallel free end and the relationship between the maximum diameter of the substantially parallel free end and the diameter and height/depth of the indentation within the claimed range. One of ordinary skill in the art would have been motivated to further optimize a sound-absorbing perforated plate comprising holes having a large diameter hole part and a small diameter hole part, especially to broaden the frequency range for the sound absorption characteristic and improve absorption at lower frequencies [0009-0010, 0050].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borroni, as applied to claim 1 above, optionally in view of Asano et al. (JP 2006-265294 A) (hereinafter “Asano”).
Regarding claim 6, while an explicit angle in relation to the sheet material is not given for the funnel/frustum/truncated cone portion of the hole recited above, since the transition to substantially parallel is made clear, the range must inherently be an angle greater than 90° and less than 180°.
Alternatively, Asano teaches a number of sound absorbing holes, wherein the shape of the holes comprises a upper part is expanded (tapered/flared) (Figs. 5-6 [4]) at a first inclination angle (Figs. 5-6 [ϴ]) leading to a lower part of the hole having a different second inclination angle that is steeper (Fig. 5, 90°; Fig. 6, between 90 and ϴ) [0008, 0017, 0023, 0030], wherein the first inclination angle is preferably in the range of 20° to 70° (equivalent to 110°-160°, using Applicant’s method) [0011, 0031], wherein the expanded perforation allows for easier sound introduction to the small holes [0006, 0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the first tapered angle of the upper/first bent portion to comprise an angle within the claimed range. One of ordinary skill in the art would have been motivated to look to the art for particulars regarding similarly-shaped sound-absorbing holes that allow for easier sound introduction into small holes [0006, 0020], in a range such that the sound absorption performance would not deteriorate and that the expanded upper portion would not be so similar to a hole having a constant diameter [0031].

Claims 1 & 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Pub. No. 2009/003883 A1) (hereinafter “Kim”).
Regarding claims 1 and 7-8, Kim teaches a sound absorbing panel/plate which can be used with a sheet coating layer (composite panel) [0033], comprising a panel bode comprising a plurality of sound absorbing holes, each sound absorbing hole being tapered downward having a gradually decreasing size and then substantially linearly perforated to have a substantially constant size (~90°) sound that sound waves from many directions introduced to the sound-absorbing holes can be offset and extinguished therein [0014, 0025, 0038] and therebehind in diffused reflection in insulating air cavities formed between the holes [0032, 0035], especially in comparison to simple holes of the conventional art [0006].

Claims 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Borroni, as applied to claim 1 above, in view of Sakagami et al. (JP 2005-031240 A) (hereinafter “Sakagami”).
Regarding claims 3-5, a maximum inner diameter of the linear perforation portion or any relationship between the maximum inner diameter of the linear perforation portion and the maximum diameter or height/depth of the gradually tapered portion are not taught.
Sakagami teaches sound absorbing holes in metal perforated plates comprising a large hole part and a small hole part in the thickness direction [0008-0009], wherein holes comprise a tapered upper large hole part and may or may not contain a tapered small hole part [0033-0034] wherein the large part allows the sound absorbing characteristic to be broadened, especially in the low frequency region [0009-0010, 0050], wherein the maximum diameter of the large hole part is between 1.5 times or more and 15 times or less the maximum diameter of the small hole part (1.5xD2 ≤ D1 ≤ 15xD2), particularly 4 times or more and 6 times or less (4.0xD2 ≤ D1 ≤ 6.0xD2) [0017, 0036] and the depth/length (height) of the large hole portion is desirably 0.2 times or more and 50 times or less the maximum diameter of the small hole part, particularly preferably 10 times or less (0.2xD2 ≤ H ≤ 10xD2) [0039], wherein the maximum diameter of the large hole part is 3 mm or more and 15 mm or less and the small hole part comprises a diameter 1 mm or less [0037-0038].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a value for the maximum inner diameter of the substantially parallel free end and the relationships between the maximum inner diameter of the substantially parallel free end and the maximum diameter and height/depth of the indentation within the claimed range. One of ordinary skill in the art would have been motivated to further optimize a sound-absorbing perforated plate comprising holes having a large diameter hole part and a small diameter hole part, especially to broaden the frequency range for the sound absorption characteristic and improve absorption at lower frequencies [0009-0010, 0050].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, optionally further in view of Asano et al. (JP 2006-265294 A) (hereinafter “Asano”).
Regarding claim 6, while an explicit angle in relation to the sheet material is not given for the gradually tapered portion of the hole recited above, since the transition to substantially parallel is made clear, the range must inherently be an angle greater than 90° and less than 180°.
Alternatively, Asano teaches a number of sound absorbing holes, wherein the shape of the holes comprises a upper part is expanded (tapered/flared) (Figs. 5-6 [4]) at a first inclination angle (Figs. 5-6 [ϴ]) leading to a lower part of the hole having a different second inclination angle that is steeper (Fig. 5, 90°; Fig. 6, between 90 and ϴ) [0008, 0017, 0023, 0030], wherein the first inclination angle is preferably in the range of 20° to 70° (equivalent to 110°-160°, using Applicant’s method) [0011, 0031], wherein the expanded perforation allows for easier sound introduction to the small holes [0006, 0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the first tapered angle of the upper/first bent portion to comprise an angle within the claimed range. One of ordinary skill in the art would have been motivated to look to the art for particulars regarding similarly-shaped sound-absorbing holes that allow for easier sound introduction into small holes [0006, 0020], in a range such that the sound absorption performance would not deteriorate and that the expanded upper portion would not be so similar to a hole having a constant diameter [0031].

Claims 1, 7-10, & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staudt et al. (U.S. Pub. No. 2010/0035078 A1) (hereinafter “Staudt”).
Regarding claims 1, 7-10, and 13, Staudt teaches a thermal/acoustic shield [0003], comprising an inner (plate) layer (All Figs. [18/118]) and an intermediate layer (All Figs. [16]) laminated together [0022], wherein the inner layer comprises a plurality of embossments (first bent parts) formed in the thickness direction, wherein the embossments further comprise a plurality of apertured protrusions (second bent parts) (All Figs. [40/42]) extending outward therefrom at a steeper angle than the embossment (smaller angle in relation to the base portion), wherein the protrusions help grip the intermediate layer, such that the inner layer is both bonded to the surface of the inner layer comprising the embossments and protrusions closing the embossments and also provides a location that sound waves can flow into the trappings of the intermediate layer [0023-0024].

2010014888
Claims 2 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Staudt, as applied to claim 1 above.
Regarding claims 2 and 11, the inner layer comprises an aluminum or stainless steel, preferably about 0.001 to 0.002 inches (25.4 – 50.8 µm) [0021], wherein although Staudt’s range does not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Staudt, as applied to claim 1 above, in view of Sakagami et al. (JP 2005-031240 A) (hereinafter “Sakagami”), wherein claim 6 is optionally (further) in view of Asano et al. (JP 2006-265294 A) (hereinafter “Asano”).
Sakagami teaches sound-absorbing holes comprising an embossed (conical/domed) first portion leading to a protruding opening second portion having a smaller diameter and steeper incline.
. Regarding claims 3-5, a maximum inner diameter of the protruding opening portion or any relationship between the maximum inner diameter of the protruding opening portion and the maximum diameter or height/depth of the embossed portion are not taught.
Sakagami teaches sound absorbing holes in metal perforated plates comprising a large hole part and a small hole part in the thickness direction [0008-0009], wherein holes comprise a tapered upper large hole part and may or may not contain a tapered small hole part [0033-0034] wherein the large part allows the sound absorbing characteristic to be broadened, especially in the low frequency region [0009-0010, 0050], wherein the maximum diameter of the large hole part is between 1.5 times or more and 15 times or less the maximum diameter of the small hole part (1.5xD2 ≤ D1 ≤ 15xD2), particularly 4 times or more and 6 times or less (4.0xD2 ≤ D1 ≤ 6.0xD2) [0017, 0036] and the depth/length (height) of the large hole portion is desirably 0.2 times or more and 50 times or less the maximum diameter of the small hole part, particularly preferably 10 times or less (0.2xD2 ≤ H ≤ 10xD2) [0039], wherein the maximum diameter of the large hole part is 3 mm or more and 15 mm or less and the small hole part comprises a diameter 1 mm or less [0037-0038].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a value for the maximum inner diameter of the protruding opening portion and the relationships between the maximum inner diameter of the protruding opening portion and the maximum diameter and height/depth of the embossed portion within the claimed range. One of ordinary skill in the art would have been motivated to further optimize a sound-absorbing perforated plate comprising holes having a large diameter hole part and a small diameter hole part, especially to broaden the frequency range for the sound absorption characteristic and improve absorption at lower frequencies [0009-0010, 0050].
Regarding claim 6, while an explicit angle in relation to the inner layer is not given for the embossed portion of the hole recited above, since the transition to substantially parallel/steeper angle is made clear, the range must inherently be an angle greater than 90° and less than 180°.
Alternatively, Asano teaches a number of sound absorbing holes, wherein the shape of the holes comprises a upper part is expanded (tapered/flared) (Figs. 5-6 [4]) at a first inclination angle (Figs. 5-6 [ϴ]) leading to a lower part of the hole having a different second inclination angle that is steeper (Fig. 5, 90°; Fig. 6, between 90 and ϴ) [0008, 0017, 0023, 0030], wherein the first inclination angle is preferably in the range of 20° to 70° (equivalent to 110°-160°, using Applicant’s method) [0011, 0031], wherein the expanded perforation allows for easier sound introduction to the small holes [0006, 0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the first tapered angle of the upper/first embossed portion to comprise an angle within the claimed range. One of ordinary skill in the art would have been motivated to look to the art for particulars regarding similarly-shaped sound-absorbing holes that allow for easier sound introduction into small holes [0006, 0020], in a range such that the sound absorption performance would not deteriorate and that the expanded upper portion would not be so similar to a hole having a constant diameter [0031].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a value for the relationship between the maximum inner diameter of the substantially parallel free end and the height/depth of the indentation within the claimed range. One of ordinary skill in the art would have been motivated to further optimize a sound-absorbing perforated plate comprising holes having a large diameter hole part and a small diameter hole part, especially to broaden the frequency range for the sound absorption characteristic and improve absorption at lower frequencies [0009-0010, 0050].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Staudt, as applied to claim 1 above, in view of Cless et al. (U.S. Pub. No. 2005/0095446 A1) (hereinafter “Cless”).
Regarding claim 12, Staudt teaches the thermal/acoustic shield is wrappable and particularly suited for exhaust pipes and other related vehicular materials [0003-0005], wherein the intermediate layer comprises nonwoven material such as polyester,  polyethylene terephthalate, silica, basalt, or glass fiber material, or other ceramic fibrous materials (felt) [0019], but does not teach a basis/areal weight.
Cless teaches a metal layer/felt laminate for wrapping an exhaust pipe [0007], wherein the felt has a basis weight from about 400 g/m2 to about 1600 g/m2 [0037].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an insulating fibrous layer at a weight within the claimed range. One of ordinary skill in the art would have been motivated to find a workable basis weight for a wrappable fibrous (felt) layer.

Claims 1-3 & 7-13 under 35 U.S.C. 103 as being unpatentable over Pfaffelhuber (DE 29803674 U1) (hereinafter “Pfaffelhuber”) in view of Borroni (WO 2008/141380 A1) (hereinafter “Borroni”) OR Kim (U.S. Pub. No. 2009/003883 A1) (hereinafter “Kim”) OR Staudt et al. (U.S. Pub. No. 2010/0035078 A1) (hereinafter “Staudt”).
Regarding claims 1, 7-10, and 13, Pfaffelhuber teaches a sound-absorbing laminate for use in a motor vehicle [0021-0022, 0041] comprising a cover (Figs. 1-2 [1]) and bonded a sound-absorbing spacer layer (Figs. 1-2 [2]), the cover having a hole structure having numerous openings (Figs. 1-2 [18]), wherein punched openings can be formed centrally within embossed depressions (Figs. 1-2 [1a]), optionally simultaneously, such that the spacer layer is bonded to the surface comprising the depressions/holes and closes the ends of the openings [0024, 0027, 0030, 0047], or the cover layer and holes therein being formed completely flat (Fig. 6).
Further regarding claims 1 and 9-10, the openings, while punched, are not explicitly shown as being outwardly bent from the embossed depressions or in the flat embodiment as having first and second bent parts.
Borroni teaches a sheet material/plate used as a layer in a multilayered acoustic shield (composite panel), wherein the sheet material comprises a plurality of indented apertures, each indentation resembling a funnel, frustum, or truncated cone (first , wherein a funnel inherently comprises sidewalls that extend at a first angle from the base part in a thickness direction, to an aperture comprising a free end having sidewalls substantially parallel to each other (second bent parts having an angle in relation to the non-indented sheet smaller {~90°} than the first angle) guiding the sound waves incident on the sidewalls into the apertures (pg. 6, lines 17-33).
	OR
Kim teaches a sound absorbing panel/plate which can be used with a sheet coating layer (composite panel) [0033], comprising a panel bode comprising a plurality of sound absorbing holes, each sound absorbing hole being tapered downward having a gradually decreasing size and then substantially linearly perforated to have a substantially constant size (~90°) sound that sound waves from many directions introduced to the sound-absorbing holes can be offset and extinguished therein [0014, 0025, 0038] and therebehind in diffused reflection in insulating air cavities formed between the holes [0032, 0035], especially in comparison to simple holes of the conventional art [0006].
	OR
Staudt teaches a thermal/acoustic shield [0003], comprising an inner (plate) layer (All Figs. [18/118]) and an intermediate layer (All Figs. [16]) laminated together [0022], wherein the inner layer comprises a plurality of embossments (first bent parts) formed in the thickness direction, wherein the embossments further comprise a plurality of apertured protrusions (second bent parts) (All Figs. [40/42]) extending outward therefrom at a steeper angle than the embossment (smaller angle in relation to the base portion), wherein the protrusions help grip the intermediate layer, such that the inner layer is both bonded to the surface of the inner layer comprising the embossments and protrusions closing the embossments and also provides a location that sound waves can flow into the trappings of the intermediate layer [0023-0024].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the openings as bent from the already embossed depressions OR as bent from first funnel-shaped/tapered/bent portions. One of ordinary skill in the art would have been motivated to provide a guidance for incident sound waves into the openings [Borroni; pg. 6, lines 17-33] OR the ability to extinguish sound waves from multiple angles and improved over conventional simple holes [Kim; 0006, 0014, 0025, 0038] OR additional gripping attachment to the spacer layer [Staudt; 0023-0024].
Regarding claims 2 and 11, the cover layer consists of aluminum having a thickness between 0.05 and 0.5 mm (50-500 µm), with an example being 0.1 mm (100 µm) [0029, 0047].
Regarding claim 3, in an example, the maximum inner diameter of the openings is approximately 1.5 mm [0047[
Regarding claim 12, the spacer layer is a fleece made of polyester threads, glass threads, or cotton threads or a foam such as polyurethane [0039, 0047, claims 8-10], and in an example, a polyester (polyolefin) having a density of 0.01 g/m3 [0047], and a general thickness of 1 to 50 mm, for a calculated basis weight range of 10 to 500 g/m2.

Claims 4-6 under 35 U.S.C. 103 as being unpatentable over Pfaffelhuber in view of Borroni, Kim OR Staudt, as applied to claim 1 above, further in view of Sakagami et al. (JP 2005-031240 A) (hereinafter “Sakagami”), wherein claim 6 is optionally further in view of Asano et al. (JP 2006-265294 A) (hereinafter “Asano”).
Pfaffelhuber/Borroni, Pfaffelhuber/Kim, OR Pfaffelhuber/Sakagami teach a metal cover comprising sound-absorbing holes having a tapered/funnel/embossed (conical/domed) first portion leading to a protruding second portion having a smaller diameter and steeper incline.
. Regarding claims 3-5, a maximum inner diameter of the protruding hole portion or any relationship between the maximum inner diameter of the protruding hole portion and the maximum diameter or height/depth of the embossed portion are not taught.
Sakagami teaches sound absorbing holes in metal perforated plates comprising a large hole part and a small hole part in the thickness direction [0008-0009], wherein holes comprise a tapered upper large hole part and may or may not contain a tapered small hole part [0033-0034] wherein the large part allows the sound absorbing characteristic to be broadened, especially in the low frequency region [0009-0010, 0050], wherein the maximum diameter of the large hole part is between 1.5 times or more and 15 times or less the maximum diameter of the small hole part (1.5xD2 ≤ D1 ≤ 15xD2), particularly 4 times or more and 6 times or less (4.0xD2 ≤ D1 ≤ 6.0xD2) [0017, 0036] and the depth/length (height) of the large hole portion is desirably 0.2 times or more and 50 times or less the maximum diameter of the small hole part, particularly preferably 10 times or less (0.2xD2 ≤ H ≤ 10xD2) [0039], wherein the maximum diameter of the large hole part is 3 mm or more and 15 mm or less and the small hole part comprises a diameter 1 mm or less [0037-0038].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a value for the maximum inner diameter of the protruding opening portion and the relationships between the maximum inner diameter of the protruding opening portion and the maximum diameter and height/depth of the embossed portion within the claimed range. One of ordinary skill in the art would have been motivated to further optimize a sound-absorbing perforated plate comprising holes having a large diameter hole part and a small diameter hole part, especially to broaden the frequency range for the sound absorption characteristic and improve absorption at lower frequencies [0009-0010, 0050].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a value for the relationship between the maximum inner diameter of the substantially parallel free end and the height/depth of the indentation within the claimed range. One of ordinary skill in the art would have been motivated to further optimize a sound-absorbing perforated plate comprising holes having a large diameter hole part and a small diameter hole part, especially to broaden the frequency range for the sound absorption characteristic and improve absorption at lower frequencies [0009-0010, 0050].
Regarding claim 6, while an explicit angle in relation to the cover is not given for the embossed/tapered portion of the hole recited above, since the transition to substantially parallel/steeper angle is made clear, the range must inherently be an angle greater than 90° and less than 180°.
Alternatively, Asano teaches a number of sound absorbing holes, wherein the shape of the holes comprises a upper part is expanded (tapered/flared) (Figs. 5-6 [4]) at a first inclination angle (Figs. 5-6 [ϴ]) leading to a lower part of the hole having a different second inclination angle that is steeper (Fig. 5, 90°; Fig. 6, between 90 and ϴ) [0008, 0017, 0023, 0030], wherein the first inclination angle is preferably in the range of 20° to 70° (equivalent to 110°-160°, using Applicant’s method) [0011, 0031], wherein the expanded perforation allows for easier sound introduction to the small holes [0006, 0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the first angle of the embossed/tapered portion to comprise an angle within the claimed range. One of ordinary skill in the art would have been motivated to look to the art for particulars regarding similarly-shaped sound-absorbing holes that allow for easier sound introduction into small holes [0006, 0020], in a range such that the sound absorption performance would not deteriorate and that the expanded upper portion would not be so similar to a hole having a constant diameter [0031].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhai (CN 1917036 A) teaches a sound absorbing perforated metal plate [0020] comprising a die for forming conical burrs (bent parts) at the ends of cylindrical or frustum holes [0011, 0020, 0023], wherein material is not wasted via punching out, and sound absorption at low frequencies is increased without increasing the overall thickness of the plate [0007, 0009-0012].
In combination with the embossed embodiment of Pfaffelhuber, Pfaffelhuber/Zhai would have formed the claimed holes.
Alternatively, in combination with the flat embodiment of Pfaffelhuber (or a similar primary reference) and further in view of Sakagami, forming a bent/burred portion having a first large hole portion and a second small hole portion would have been obvious in combination to provide a synergistic effect in regard to low frequency sound absorption.

Akimoto (JP 2013-142298 A) teaches a heat and sound insulating member [0010], similar to that of Pfaffelhuber, wherein a thin plate member (Figs. 6a-6b [120]), preferably made from aluminum or a related metal connected/bonded to heat insulating material (Figs. 6a-6b [110]) [0139], such as glass wool or foam [0009], the thin plate shaped member comprising a plurality of punched burred protrusions (Figs. 6a-6b [125]) [0021-0022, 0109], wherein the sheet has a plate thickness of 0.125 (125 µm) and the holes have a diameter of 0.5 mm [0112], wherein Akimoto could have been modified by the prior art similar to Pfaffelhuber as recited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 1st, 2022